      Case 1:20-cv-00404-ALC-BCM Document 12 Filed 05/20/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                 5/20/20
 CEDRIC BISHOP, for himself and on behalf of
 all other persons similarly situated,                  20-CV-404 (ALC) (BCM)
                Plaintiff,                              ORDER
 -against-
 1616 SECOND AVENUE RESTAURANT
 LLC,
                Defendant.

BARBARA MOSES, United States Magistrate Judge.

       By Order dated April 22, 2020 (Dkt. No. 11), the Court directed the parties to submit a

joint Pre-Conference Statement by May 19, 2020. No such letter has been filed. No later than May

22, 2020, the parties shall file their joint Pre-Conference Statement.


Dated: New York, New York                     SO ORDERED.
       May 20, 2020


                                              ________________________________
                                              BARBARA MOSES
                                              United States Magistrate Judge
